Cohalan, J.,
dissents and votes to affirm the judgment, with the following memorandum: As noted in the majority holding, a parole revocation hearing is not a criminal trial (People ex rel. Maggio v Casscles, 28 NY2d 415, 418). The fair preponderance rule rather than that of guilt beyond a reasonable doubt applies. Thus, in Maggio (supra, p 418), the court noted that: “Perhaps more important than a statement of what a parole revocation hearing is, is a recognition of what it is not. It is not a criminal trial. A parole revocation hearing is in the nature of an administrative proceeding * * * to determine whether a parolee has violated the conditions of his parole (Correction Law, §212, subd. 7) *** The conviction of another crime or an admitted and unexplained substantial violation of the conditions of parole is adequate, in and of itself, to support a revocation”. The majority states that: “[T]he alleged violation that petitioner possessed a dangerous instrument or deadly weapon as defined in the Penal Law is not sustained”. “Deadly weapon” as so defined *889includes a switchblade knife, gravity knife and dagger; and certainly the components of a straight razor are included in each or all of these items (see Penal Law, § 10.00, subd 12). “Dangerous instrument” means “any instrument * * * which, under the circumstances in which it is used, attempted to be used or threatened to be used, is readily capable of causing death or other serious physical injury” (Penal Law, § 10.00, subd 13). I seize upon the clause “or threatened to be used”. Are we not hiding our heads in the sand when we refuse to presume that by the very fact of carrying such an item it constitutes a threatened use? For it seems to me that it is the height of fatuity to assume that Pena was carrying the razor on his person for any reason other than offense or defense — as one would carry a long, sharp knife. How else can his intent be proved — in the face of his “blithe” denial of intent to harm — except by exercising the presumption that he had an unlawful intent in so concealing the razor? The only logical place for a straight razor — except when in actual use for removing hair from the face or other part of the body — is a bathroom medicine cabinet or a barbershop. Bitter experience has taught us that a certain class of feloniously inclined persons carry straight razors as one would a knife — for offensive or defensive measures. As in Kerr v Kerr (134 App Div 141), we should indulge the obvious presumption. In Kerr, a divorce action for adultery, the defendant husband registered in a hotel with a woman not his wife. The couple had a room assigned to them in the hotel and immediately took the elevator upstairs, taking their baggage with them. A witness waited in the hotel until midnight to see if they came down, but did not see them. This showed opportunity and inclination and impelled the Appellate Division to affirm the granting of an interlocutory judgment of divorce. As Gaynor, J., writing for the majority, wittily observed (p 142): “What did they register in a hotel as man and wife and retire to a bedroom for? We have it of old that ‘it is presumed he saith not a pater noster’ there (Burton’s Anat. of Mel. vol. 2 [1st Am. ed.], p. 446, part 3, sect. 3, mem. 1, sub. 2).” In like manner, we can indulge the presumption that unless Pena feared “five o’clock shadow” and hence was loath to be without his razor, he had no earthly reason to conceal it on his person when he ventured outdoors. I would affirm.